DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant argues that Ashforth fails to teach elements of the independent claims, namely that only certain highlights of the content are presented, having been extracted and cropped from the virtual reality content; and further, the claimed highlights are at different temporal portions of the content. However, Ashforth is not cited for the crop areas, times, and extraction as recited.  To meet this subject matter, Soni is cited in the rejection of previous (and currently cancelled) claims 21 and 31.
	Examiner maintains that Soni teaches the limitations.  Figs. 3a-4b of Soni clearly show that the highlight clips, i.e. 311 and 312 are cropped both temporally and spatially, and are accordingly extracted for presentation to a user.  Fig. 3b also demonstrates that the clips are created from different temporal portions: clip 312 covers t1 to t2, and clip 311 does not cover the complete time period.  [Soni, Figs. 3b, 4a-d, 5, paras. 42, 52, 53, 57].  For these reasons, the amended independent claims (along with added dependents) are rejected on the basis of Ashforth in view of Soni as detailed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 23-25, 32-34, and 36-49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ashforth et al., US 2016/0187970 in view of Soni et al., US 2017/0134714.  

23, 32, 44. Ashforth teaches a method and apparatus comprising:
at least one processor [paras. 92, 99]; and
at least one memory including computer program code [para. 109], the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:
in respect of virtual reality content comprising video imagery configured to provide a virtual reality space for viewing in virtual reality, and based on a plurality of indicated highlight portions, each highlight portion comprising a spatial portion of the video imagery that forms the virtual reality space and being smaller in spatial extent than the spatial extent of the virtual reality space, and each highlight portion is further based on a viewing direction in the virtual reality space of each of the plurality highlight portions [virtual reality images are displayed and user can move head to indicate desired view, i.e. highlighted portion, which is a portion smaller in extent than the entire image; Figs. 8, 9 (all), 16; paras. 62-64, 82-87, 93], provide for one or more of generation or display of virtual reality summary content comprising a plurality of clips, each clip comprising the video imagery associated with a different one of the highlight portions and presenting highlights of the virtual reality content, the virtual reality summary content configured to provide for display of the clips in a time consecutive manner [clips are simply the portions of the overall video; as user moves HMD, different clips or portions are shown as time passes, Figs. 8, 9 (all), paras. 62-64, 82-87; see Response to Amendment above];
based on the viewing directions and clip viewing directions in which a user is to point a viewing device to view corresponding clips, determining a modified spatial separation such that a first angular separation corresponding to an angle through which the viewing device should be moved by the user between the clip viewing directions of one of the clips and a temporally adjacent clip is less than a second angular separation for a corresponding one of the angular differences between two of the highlight portions: [to view consecutive portions or clips, user can move viewing device through an actual angle (in reality)  smaller than that between virtual objects, Figs. 8, 9 (all); paras. 62-64, 82-87].
provide information for display of said plurality of clips of the virtual reality summary content according to the modified spatial separation [Figs. 8, 9 (all); paras. 62-64, 82-87].
Ashforth is silent on cropping spatially and temporally, and different temporal portions.  Soni teaches a system with the highlight portions being highlights extracted and cropped from the virtual reality space that are at different temporal portions of the video reality content that are in a time-consecutive manner, and that are separated spatially by corresponding angular differences in the virtual reality space [clips are created by cropping temporally and spatially, Figs. 3b, 4a-d, 5, paras. 42, 52, 53, 57; see Response to Arguments above]. It would have been obvious before the effective filing date of the claimed invention to combine the references, using Soni’s control of timing to create a seamless sequence of clips taken from disparate areas of a 3d video.  Cropping is an intuitive and efficient way for the user to specify areas of interest.

24 and 33 and 45.  Ashforth teaches The apparatus of claim 23, wherein the apparatus is configured to, based on user input, provide for control of the modified spatial separation at least between the first angular separation such that the clips are presented at display locations [substantially adjacent can reasonably be construed to mean portions or clips that are viewed by the user as angularly closer (more adjacent) than they actually are in the virtual video; Figs. 8, 9, (all), 1; paras. 69, 62-64, 82-87; users motion controls the separation, directly and via stored motion data].

25 and 34 and 46.  Ashforth teaches The apparatus of claim 24, wherein the apparatus is configured to, based on the user input, provide for a progressive change in the first angular separation between the clip viewing direction of the at least one clip and the clip viewing direction of the temporally adjacent clip [progressive is extremely broad, and reads on merely moving the view through an angle in the content.  Ashforth does that, and also provides a ratio of actual motion to in-content motion, which can be interpreted as progressive. Figs. 8, 9 (all), 16; paras. 62-64, 82-87, 93].

36.  Ashforth teaches The apparatus of claim 24, wherein: the clips that are presented at display locations substantially adjacent correspond to selected highlight portions that cover distinct areas of the virtual reality space, and the selected highlight portions are non-spatially-overlapping [the content portions are substantially adjacent compared to their actual position, since they are effectively moved closer by the scaled movement; areas 290, 302, and areas 810a-d cover distinct areas and are non-overlapping; Figs. 8, 16, paras. 62-64, 95, 96].

37.  Ashforth teaches The apparatus of claim 36, wherein the distinct areas are separated in the virtual reality space based on the second angular separation [the portions are effectively separated by the second, adjusted angle (e.g. adjusted by a ratio of 1:1.8, Figs. 8, 16, paras. 62-64, 95, 96].

[lower part of Fig. 3b, 312 then 311; Figs. 3b, 4a-d, 5, paras. 42, 52, 53, 57].

39 and 42 and 48. (New) The apparatus of claim 23, wherein the highlights are highlights temporally located at different time points of the full virtual reality content and are presented consecutively [311 and 312 cover different temporal periods, are presented consecutively, Fig. 3b; Figs. 4a-d, 5, paras. 42, 52, 53, 57].

40 and 43 and 49. (New) The apparatus of claim 23, wherein the full virtual reality content has a spatial extent, and the highlights are highlights extracted and cropped from the spatial extent that are presented consecutively [spatial areas 301 and 302 are extracted to result in consecutive clips 311 and 312, Figs. 3b, 4a-d, 5, paras. 42, 52, 53, 57].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424